       Case 4:20-cv-01116-BSM Document 5 Filed 11/16/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CHRISTOPHER SLAUGHTER                                                      PLAINTIFF

v.                        Case No. 4:20-CV-01116-BSM

ROBERT JEFFREY, et al.                                                  DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 16th day of November, 2020.



                                                 UNITED STATES DISTRICT JUDGE
